McCLELLAN, J.
On the former appeal of this case, the Court of Appeals reversed the judgment on review. —7 Ala. App. 457, 60 South. 990. The action is for damages, and is stated in two counts, one for malicious prosecution and one for false imprisonment. The only errors assigned and urged here are predicated of rulings on the admission and rejection of evidence and with reference to the instruction of the jury. The plaintiff’s arrest was for trespass after warning upon the property of the appellant in Walker county. The plaintiff was effectively warned by representatives of the company not to enter upon its property, except for the limited purpose of going from his dwelling to and from a store and to the office of a doctor.
It appears from the evidence with satisfactory certainty that the plainitff went upon the property of the company. According to the plaintiff’s contention, he went upon it only at the request or direction of a member of a company of the-Alabama National Guard then stationed on defendant’s property, with the view to the preservation of property and the maintenance of peace and good order pending a “strike” by employees of the company at that point. On the other hand, the defendant’s contention was that the trespass on the day and occasion described in the complaint was upon its property at a different place, across the railway, from that at which the soldiers were stationed or were. The evidence was in conflict on this point.
*566“Legal cause or good excuse” (Code, § 7827) renders innocent a trespass after warning. — Owens v. State, 74 Ala. 401. The presence of, and objects to be conserved by, the authorized stationing of the soldiers, under the circumstances disclosed by the evidence, upon the premises of the defendant established there an authority superior to that residing in the owner of the premises. If a member of the military company, occupying the premises, or associated with the purpose for which the State Guard was there stationed, requested or directed the plaintiff to come or go upon the premises, and in pursuance thereof the plaintiff went upon the premises, there could be no doubt, we think, that such circumstances afforded, as a matter of law, “legal cause or good excuse” within the provisions of the trespass after wairning statute. Such an invitation or direction was, if extended or uttered, the expression of an authority and power superlative with respect to entry upon the premises under the jurisdiction of the military placed there under the orders and authority of the executive of the state. Necessarily the authority and power of the military, or of its members, to determine, under the circumstances, whether one or another citizen should go upon the guarded premises was supreme; and any one invited or directed as to his service upon or about the premises had the right to observe or accept the direction or invitation without question of the authority of the soldier to extend or enter the invitation or direction. The general doctrines of the law of agency, or of authorization otherwise cannot be a factor in such circumstances. Whether the invitation or direction was in fact given was for the jury to determine.
The plaintiff was incarcerated for about 11 days. He was permitted to show that during his detention he *567wrote letters to his family, but was unable to get them posted, and that he tried to get postage from the jailer for use on the letters, but that officer said he had no money with which to furnish postage. We are unable to see any possible relevancy this matter could have had. It has not the justification of any, even remote, bearing upon an element of damages claimed in the complaint. If it were assumed that he wrote letters to his family and had them posted it would be a matter of pure speculation whether his family would have responded thereto. There was no duty on-the jailer to supply him with postage. It is not claimed that any one refused upon request to place his letters in the mail. Doubtless the absence of postage was the reason why he could not get his letters posted. In any event this matter should not have been received in evidence. The case of Stewart v. Blair, 171 Ala. 147, 54 South. 506, Ann. Cas. 1913A, 925, merely affirms that one wrongfully imprisoned on a criminal charge may show his relation to others likely, because of close ties, to suffer humiliation. That case is without application in this connection. It was prejudicial error to allow the testimony indicated.
The fact that there was a “strike” existing was without relevancy to the issues involved on the trial, except for the limited purpose of explaining the presence of soldiers at the place in question. The court did not err in so ruling. Nor did it err in excluding evidence of alleged trespasses by plaintiff at times other than that for which plaintiff was arrested.
If plaintiff was offered opportunity to give bail and could have readily done so, and, declining, remained in jail subsequent thereto, his separation from his family and any humiliation resulting from his continued detention could not be attributed to the defendant’s *568acts but to his own choice. So the court should have permitted the full testimony purporting to establish or refute- the postulate set down above.
The judgment is reversed and the cause is remanded. Reversed and remanded.
Anderson, C. J., and Mayfield and de Graffenried, JJ., concur.